Citation Nr: 1014941	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-20 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to April 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO). 

In February 2009, the United States Court of Appeals for 
Veterans Claims (Court) ruled that when a claimant seeks 
service connection for PTSD, such a claim must be 
"considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the 
claimant describes, and the information" submitted by the 
claimant or obtained by VA.  Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009).  Though the Veteran's claim reflects that 
he seeks service connection for PTSD, VA treatment records 
reflect diagnoses of both depression and PTSD.  Accordingly, 
the Veteran's claim has been broadened to one for service 
connection for an acquired psychiatric disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To establish entitlement to service connection for PTSD a 
veteran must provide: medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).  

The RO has to this point denied the Veteran's claim because 
it has found no credible evidence that the Veteran's claimed 
in-service stressor occurred.  For the reasons discussed 
below, the Board concludes that based on the information 
provided by the Veteran, further research must be conducted 
and the case shall be remanded.

The Veteran described two stressors in statements of April 
and November 2006.  First, the Veteran contends that a close 
friend of his - D.R. - committed suicide while the two were 
stationed together in the Republic of Vietnam.  Secondly, the 
Veteran contends that he killed a number of children while he 
was unloading equipment from a truck.

As the Veteran is not considered to have served in combat, 
his stressors must be verified.  See 38 C.F.R. § 3.304(f)(2) 
(providing generally that statements from combat veterans 
need not be verified).  The Veteran's DD-214 reflects a 
military occupational specialty of movement specialist, a 
non-combat position.  Further, though the Veteran was awarded 
the National Defense Service Medal, the Vietnam Service 
Medal, the Vietnam Campaign Medal, and the Army Commendation 
Medal, none of these awards are indicative of combat.

As the Veteran did not provide dates, locations, and other 
supporting information, the Veteran's second stressor is not 
particular enough to allow for verification.  After 
requesting more specific information from the Veteran in an 
October 2006 letter, the RO made a formal finding of the lack 
of information regarding this second stressor in November 
2006.

The Veteran's first stressor, however, should be formally 
researched.  In his April 2006 stressor statement, the 
Veteran supplied the name of his friend who committed 
suicide.  The RO researched the name provided by the Veteran, 
and learned that no one by this particular name had died 
during the Vietnam War.  

In September 2007 and June 2008 statements, however, the 
Veteran informed the RO that he had spelled his friend's name 
wrong, adding an "e" to the end of D.R.'s name.  The RO 
researched this new information and learned that D.R. had 
indeed died in the Republic of Vietnam.  The RO continued to 
deny the Veteran's claim, however, as it determined that the 
Veteran and D.R. were not stationed near one another in 
Vietnam.

The RO based its conclusion on research regarding the 1st 
Logistical Command and its history in the Vietnam War.  The 
RO stated that this unit was not stationed near the Veteran 
at the time of D.R.'s death, calling into question his story.

Further research reveals, however, that the 1st Logistical 
Command was deployed throughout South Vietnam, including in 
Qui Nhon, where the Veteran was stationed.  A more searching 
review must therefore be performed in order to determine 
whether the Veteran's stressor is credible.  

Also, the Veteran has been diagnosed as suffering from PTSD 
by a VA doctor.  Under 38 C.F.R. § 4.125 (2009), any 
diagnosis of PTSD must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The 
psychiatric records associated with the claims file do not 
reflect what stressors the VA doctor based his diagnosis on, 
and the diagnosis therefore does not conform to the rules of 
the DSM-IV.  Accordingly, if the Veteran's stressor is 
corroborated after research, then the Veteran should undergo 
a VA examination to determine the nature and etiology of any 
psychiatric conditions from which he is currently suffering.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact U.S. Army and 
Joint Services Records Research Center 
(JSRRC) or other appropriate entity and 
request them to research the Veteran's 
claimed stressor.  Specifically, the JSRRC 
should ascertain whether the Veteran, 
assigned to the 264 Trans Co. and D.R., 
assigned to 1st Log Command, were serving 
together or near each other at the time of 
D.R.'s death in March 1970.  The manner of 
D.R.'s death also should be investigated 
to the extent possible.  Any negative 
response should be in writing and 
associated with the claims folder.

2.  If a stressor is confirmed, the 
Veteran should be afforded a VA 
examination to determine the etiology of 
any PTSD diagnosis. The claims folder 
should be made available to and reviewed 
by the examiner before the examination. 
The examiner should record the full 
history of the disorder, including the 
Veteran's own account of the etiology of 
his disability, and specifically comment 
as to the likelihood that any current 
diagnosis of PTSD is related to the 
Veteran's military service and/or his 
claimed stressors.

3.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


